Citation Nr: 0611265	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  03-17 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for arthritis 
of the right hand, on a direct basis and as secondary to 
service-connected deformity with unfavorable ankylosis of the 
right middle finger, limitation of motion, right ring finger, 
residuals of shrapnel wound.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran had active service from October 1950 to May 1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).   

The veteran was afforded a personal hearing before a hearing 
officer at the RO in April 2003 and before the undersigned in 
June 2005.  Transcripts of the hearings are of record.  

In September 2005, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDINGS OF FACT

1.  In February 2002, the RO denied service connection for 
arthritis of the right hand.  The veteran was notified of 
this decision and his appellate rights by letter dated 
February 21, 2002.  He did not perfect an appeal.

2.  Evidence received since the February 2002 RO decision 
denying service connection for arthritis of the right hand 
does not relate to an unestablished fact necessary to 
substantiate the claim, and raises no reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2002 RO decision denying service connection 
for arthritis of the right hand is final.  38 C.F.R. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.1100 (2005).

2.  The evidence received since the RO's February 2002 
decision is not new and material; thus, the claim of service 
connection for arthritis of the right hand is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in October 2005, as well as by means of 
the April 2003 rating decision, June 2003 statement of the 
case, and January 2006 supplemental statement of the case.  
The veteran was told of the requirements to successfully 
reopen a claim for service connection, advised of his and 
VA's respective duties, and asked to submit information 
and/or evidence pertaining to the claim to the RO.  The 
content of these documents, as a whole, complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The RO told the veteran that he had to submit new and 
material evidence to reopen his claim and of the reasons for 
the denial of his claim, i.e., what evidence was missing in 
order to reopen his claim.  He was told that there was there 
was no evidence of arthritis during service or within one 
year of his service discharge, and no medical evidence 
linking arthritis in his hands to a disease, injury or event 
in service or to his service-connected disability.  In the 
October 2005 letter, the RO informed the veteran that his 
claim was previously denied because the evidence did not 
support a finding that there was arthritis of the hands that 
can be causally related  to his service-connected disability, 
and that he had to submit evidence related to this fact.  He 
was told of the criteria for direct and secondary service 
connection and of the meaning of new and material evidence.  
See Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006.) 

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of his claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the October 2005 
notice letter was subsequently considered by the RO in the 
January 2006 supplemental statement of the case.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the veteran received pre-
adjudicatory notice.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that new and material 
evidence has not been received to reopen his claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records, post-service VA treatment 
records, and private treatment records, has been obtained and 
associated with the claims file.  There is no indication of 
any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  However, VA examination is 
not required in this case because the appellant has not 
submitted new and material evidence to reopen the claim.  See 
38 C.F.R. § 3.159(c)(4)(iii) (2005).  The duty to notify and 
assist having been met by the RO to the extent necessary, the 
Board turns to the analysis of the appellant's claim on the 
merits.






II.  New and material evidence

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2005).  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  38 C.F.R. § 3.156(a) (2005).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.   

In February 2002, the RO denied the veteran's claim for 
service connection for arthritis of the right hand, on a 
direct basis and as secondary to service-connected deformity 
with unfavorable ankylosis of the right middle finger, 
limitation of motion, and right ring finger, residuals of 
shrapnel wound.  The specified basis for the decision was 
that the evidence did not show that arthritis of the hands 
was related to the veteran's service-connected deformity with 
unfavorable ankylosis of the right middle finger, limitation 
of motion, and right ring finger, residuals of shrapnel 
wound, nor was there any evidence of this disability during 
service.

The veteran was notified of this decision and his appellate 
rights by letter dated February 21, 2002.    In March 2002, a 
notice of disagreement was received.  In November 2002, a 
statement of the case was issued.  In March 2003, an untimely 
VA Form 9 was received.  See 38 C.F.R. § 20.302(b) (2005).  
By letter dated May 9, 2003, the RO notified the veteran that 
his appeal was untimely and of his appellate rights.  He did 
not appeal that determination.  Accordingly, the February 
2002 rating decision is final.  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).  

The evidence received subsequent to the February 2002 final 
RO decision is presumed credible for the purposes of 
reopening the veteran's claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence is not new and 
material.  It does not include any competent evidence that 
cures the prior evidentiary defect or provides any other 
basis for reopening the claim.

The evidence associated with the claims file subsequent to 
the RO's February 2002 decision consists, in pertinent part, 
of VA medical treatment records dated from September 2003 to 
December 2005.  

The Board has reviewed the entire record carefully and finds 
that new and material evidence has not been received.  The 
fact of whether the veteran's arthritis was related to his 
active service or his service-connected deformity with 
unfavorable ankylosis of the right middle finger, limitation 
of motion, and right ring finger, residuals of shrapnel 
wound, remains unestablished by the evidence received since 
February 2002.  The VA records merely note that the veteran 
complained of intermittent pain and stiffness in his hands.  
These records are cumulative and therefore not new, as there 
was evidence before the RO in February 2002 showing that the 
veteran had arthritis of the hands, namely, a June 2001 
statement from Rolf W. Knoll, M.D.  

The only evidence submitted to show that the veteran's right 
hand arthritis was related to service or to his service-
connected disability are the veteran's own statements during 
the April 2003 and June 2005 personal hearings.  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 
5 Vet. App. 211 (1993).  

Thus, the evidence of record received subsequent to the 
February 2002 decision does not contain any competent 
evidence showing that the veteran's arthritis had its onset 
during active service, is related to any in-service disease 
or injury, or is secondary to service-connected deformity 
with unfavorable ankylosis of the right middle finger, 
limitation of motion, and right ring finger, residuals of 
shrapnel wound.  As such, the newly submitted evidence does 
not raise a reasonable possibility of substantiating the 
claim.  The newly submitted evidence is not material because 
it does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim.  

Consequently, the record does not contain new and material 
evidence to reopen the claim for arthritis of the right hand.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156(a) (2005).


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for arthritis of the 
right hand, on a direct basis and as secondary to service-
connected deformity with unfavorable ankylosis of the right 
middle finger, limitation of motion, right ring finger, 
residuals of shrapnel wound is not reopened.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


